NUMBER 13-19-00529-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI–EDINBURG


STEVEN DARRYL STUCKEY,                                                        Appellant,

                                          v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 207th District Court
                          of Comal County, Texas.


                          MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

       Appellant Steven Darryl Stuckey was convicted of possession of a controlled

substance, penalty group 1, one gram or more but less than four grams, a third-degree

felony. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102, 481.115(c). By three issues,

Stuckey argues that: (1) there was insufficient evidence to support the trial court’s finding

of “true” for the prior felony conviction as alleged in enhancement paragraph two; (2) the
thirty-year sentence imposed by the trial court was disproportionate to the offense

committed; and (3) Texas Penal Code § 12.42(d) is unconstitutional as applied in this

case. We affirm. 1

                                         I.      BACKGROUND

        In August 2017, two police officers with the New Braunfels Police Department

witnessed a vehicle driving on the highway with an expired registration and unconfirmed

insurance. Stuckey was the driver of the vehicle. The officers pulled over the vehicle and

noticed a broken meth pipe on the floor. As they began a pat search, Stuckey informed

the officers that he had marijuana in his front right pocket. The officers retrieved the

marijuana but also discovered 2.05 grams of methamphetamine with the marijuana.

Stuckey was charged with possession of the methamphetamine. See id.

        Jury trial began in May 2019. The jury found Stuckey guilty of possession of a

controlled substance, penalty group 1, in an amount between one and four grams. See

id. The punishment range for this offense is ordinarily between two and ten years’

imprisonment. See TEX. PENAL CODE ANN. § 12.34(a). However, the State alleged Stuckey

was a habitual felon because he was previously convicted of five felonies in the State of

California between 1991 and 1994. If the prior felony convictions were found to be true,

the punishment range would increase to between twenty-five and ninety-nine years’ or

life imprisonment. 2 See id. § 12.42(d). Stuckey denied having committed any of the prior

offenses, but he conceded that he was convicted in each of the cases.




        1 This appeal was transferred from the Third Court of Appeals in Austin pursuant to an order issued

by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001.
        2 The five prior felonies from California included: assault with a deadly weapon, receiving stolen
property, robbery, and two separate convictions for unlawful taking of a vehicle.

                                                    2
       At the end of the punishment phase, Stuckey objected to the application of the

habitual felony offender enhancement based on “remote and stale felony convictions” and

argued that a minimum of twenty-five years’ imprisonment was unjust and

disproportionate for a “relatively low-level offense.” The trial court noted Stuckey’s

objections but stated it was bound to follow the law as provided. The trial court found the

allegations to be true and sentenced Stuckey to thirty years’ imprisonment. This appeal

followed.

                              II.    ENHANCEMENT PARAGRAPH

       In his first issue, Stuckey argues that there was insufficient evidence to support a

finding of true on the felony conviction alleged by the State in the second enhancement

paragraph of the indictment.

A.     Standard of Review and Applicable Law

       When reviewing the legal sufficiency of the evidence, “the relevant question is

whether,    after   viewing    the   evidence       in   the   light   most   favorable   to   the

prosecution, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). This same standard is used to evaluate the sufficiency of the evidence supporting

a finding of “true” on enhancement paragraphs. See Brooks v. State, 323 S.W.3d 893,

894–95 (Tex. Crim. App. 2010) (plurality op.); see also Rowe v. State, No. 04-10-00326-

CR, 2011 WL 3715058, at *2 (Tex. App.—San Antonio Aug. 24, 2011, no pet.) (mem. op.,

not designated for publication). The factfinder is the exclusive judge of the facts, the

credibility of the witnesses, and the weight to be given to the testimony. See Bartlett v.

State, 270 S.W.3d 147, 150 (Tex. Crim. App. 2008). We give great deference to the trier



                                                3
of fact and assume the factfinder resolved all conflicts in the evidence in favor of the

verdict. See Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009).

       Texas Penal Code § 12.42 provides for an increase/enhancement in the

punishment range of felony offenses for habitual felony offenders. See TEX. PENAL CODE

ANN. § 12.42. According to § 12.42(d), if at the trial of a felony offense, other than a state

jail felony offense punishable under § 12.35(a), the evidence shows that a defendant has

been previously been finally convicted of two felony offenses, and that the second felony

conviction is for an offense that occurred subsequent to the first previous conviction

becoming final, then that defendant’s range of punishment shall be imprisonment for not

more than life or ninety-nine years and not less than twenty-five years. See id. § 12.42(d).

       It is the State’s burden to prove beyond a reasonable doubt that the prior conviction

exists, that the conviction is linked to the defendant, and the conviction is “final.” See TEX.

PENAL CODE ANN. § 12.42; Henry v. State, 509 S.W.3d 915, 918 (Tex. Crim. App. 2016).

A conviction is not final “where imposition of sentence has been suspended and probation

granted.” Ex parte Pue, 552 S.W.3d 226, 230 (Tex. Crim. App. 2018). However, a

probated sentence may be considered final when probation is revoked. See id. To prove

final, prior felony convictions, the State is not limited to any one type of evidence. See

Flowers v. State, 220 S.W.3d 919, 921–22 (Tex. Crim. App. 2007). The State may rely

on certified judgments, admissions from the defendant, or other testimony. See id.

B.     Analysis

       Enhancement paragraph two of the indictment alleges that Stuckey was convicted

on March 24, 1994, of the felony offense of receiving stolen property in the Superior Court

of California. The offense was allegedly committed on August 14, 1989. The State entered



                                              4
into evidence a California judgment showing that Stuckey was sentenced to three years’

probation on this cause number. However, the record does not reflect that his probation

was ever revoked. Therefore, Stuckey argues that there was insufficient evidence to

prove beyond a reasonable doubt that this was a final conviction. Stuckey admits that the

outcome of the trial is unaffected by the trial court’s finding as to enhancement paragraph

two because there is “sufficient evidence to demonstrate final convictions as to the other

enhancement paragraphs, and the conviction in Enhancement Paragraph I is [sic]

occurred subsequently to the convictions in Enhancement Paragraphs III, IV, and V.”

Because the trial court’s finding ultimately has no effect on Stuckey’s classification as a

habitual felon or the outcome of the case, this issue is moot. See TEX. R. APP. P. 47.1.

We overrule Stuckey’s first issue.

                          III.   CONSTITUTIONAL CHALLENGES

      In his second issue, Stuckey asserts that the sentence imposed by the trial court

was disproportionate to the seriousness of the offense committed. See U.S. CONST.

amend. VIII. In his third issue, Stuckey argues that § 12.42(d) is unconstitutional as

applied to him given the remoteness and nature of the prior convictions.

A.    Standard of Review and Applicable Law

      A sentence which falls within the limits prescribed by a valid statute is usually not

excessive, cruel, or unusual. See Trevino v. State, 174 S.W.3d 925, 928 (Tex. App.—

Corpus Christi–Edinburg 2005, pet. ref’d). However, the Eighth Amendment of the United

States Constitution also requires that a criminal sentence be proportionate to the crime

which was committed to avoid being cruel and unusual. See U.S. CONST. amend. VIII;

Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d).



                                            5
      To determine whether a sentence for a term of years is grossly
      disproportionate for a particular defendant’s crime, a court must judge the
      severity of the sentence in light of the harm caused or threatened to the
      victim, the culpability of the offender, and the offender’s prior adjudicated
      and unadjudicated offenses.

State v. Simpson, 488 S.W.3d 318, 323 (Tex. Crim. App. 2016). In the “rare case” where

the sentence is found to be disproportionate using these criteria, we then compare the

defendant’s sentence to the sentences imposed on other defendants in the same

jurisdiction and defendants in other jurisdictions. See id.; State v. Stewart, 282 S.W.3d

729, 736 (Tex. App.—Austin 2009, no pet.). “However, in order to preserve for appellate

review a complaint that a sentence is grossly disproportionate, constituting cruel and

unusual punishment, a defendant must present to the trial court a timely request,

objection, or motion stating the specific grounds for the ruling desired.” See Noland, 264

S.W.3d at 151; TEX. R. APP. P. 33.1(a).

B.    Discussion

      1. Disproportionate Sentence

      The State does not challenge Stuckey’s assertion that he timely raised his

objection to the trial court below that the sentence was disproportionate to the offense

committed. Therefore, we move onto the proportionality factors, although we note at the

outset that his sentence of thirty years’ imprisonment is within the statutory range, and,

thus, likely not excessive or cruel. See Trevino, 174 S.W.3d at 928.

             a. Harm Caused or Threatened to the Victim

      In a single paragraph, Stuckey argues in his second issue that this is a “mere

possession” case, and accordingly, his sentence of thirty years was grossly




                                            6
disproportionate to the offense committed. However, the State argues that the evidence

and context of the case demonstrate that this is more than a “mere possession” case.

       Stuckey testified that he had a long history with methamphetamines. He has been

previously convicted for methamphetamine possession, and he tested positive multiple

times for methamphetamines while on probation. The New Braunfels police officers

testified that Stuckey admitted to them that he ran a methamphetamine lab in 2009 in

Comal County. When his residence was searched, the officers found a methamphetamine

lab, marijuana, fifty-six assorted pills, and methamphetamine. Jail calls introduced at trial

suggested that Stuckey was involved in the sale of methamphetamine to a woman named

“Jen-Jen.” At the end of sentencing, the trial court noted, “you are and have been

contributing to our meth community. And that is a danger to the public.” On the other

hand, possession of methamphetamine, by itself, is a nonviolent crime, and for the most

part, the only victim of this offense is Stuckey himself. Therefore, we conclude that this

factor is mostly neutral.

              b. Culpability of the Offender

       Stuckey acknowledges that he does not belong to any class of offenders for whom

a diminished culpability has been recognized. See Miller v. Alabama, 567 U.S. 460, 471

(2012) (finding that juveniles are less deserving of severe punishments because they

have “diminished culpability and greater prospects for reform”). Nevertheless, Stuckey

argues that this factor should weigh in favor of disproportionality because his offense was

“at the lower end of drug offenses.” However, we note that Stuckey has a long history

with both possessing and producing methamphetamines and committing other violent and

non-violent crimes. Despite being offered rehabilitation, Stuckey has tested positive



                                             7
repeatedly. Given that Stuckey does not belong to any class of diminished-culpability

offenders, we find that this factor weighs in favor of finding the sentence to not be

disproportionate.

             c. Prior Adjudicated and Unadjudicated Offenses

       Concerning adjudicated offenses, Stuckey has been convicted of robbery,

receiving   stolen   property,   assault   with   a   deadly   weapon,   possession     of

methamphetamine, possession of marijuana, failure to identify, and twice for unlawful

taking of a vehicle. Stuckey testified regarding the assault with a deadly weapon offense,

in which he had taken a cane from an elderly gentleman. Stuckey proceeded to beat the

man with his own cane because the man had tried to stop Stuckey from having sex in

public with a woman in a shopping cart. The record further reflects that Stuckey committed

felonies in California, went to prison, was released from prison, committed an additional

felony offense, then moved to Texas where he committed more misdemeanors and

felonies.

       Concerning unadjudicated offenses, Stuckey has been charged with commercial

burglary, fraudulent use of an access card, and kidnapping for robbery, all California

crimes. Stuckey informed the police officers that he ran a meth lab. He also threatened

to stab a patient during his stay in a court ordered treatment facility, while on felony

probation for methamphetamine.

       Stuckey admits that this factor weighs against finding the sentence to be

disproportionate.




                                            8
               d. Summary

       Given that the thirty-year sentence is on the low end of the statutory range and

none of the factors weigh in Stuckey’s favor, we conclude that the sentence imposed by

the trial court was not grossly disproportionate. See Simpson, 488 S.W.3d at 323. Thus,

we do not need to compare Stuckey’s sentence to the sentence received by other

defendants. See id. We overrule Stuckey’s second issue.

       2. Constitutionality of § 12.42(d)

       In his third issue, Stuckey argues that § 12.42(d) is unconstitutional as applied to

him given the remoteness of his felony convictions and the relatively minor nature of his

offense. However, courts have upheld the constitutionality of enhancement statutes. See

Spencer v. Texas, 385 U.S. 554, 560 (1967); Rodriguez v. State, 614 S.W.2d 448, 450

(Tex. Crim. App. 1981). Texas courts have also previously upheld the constitutionality of

§ 12.42(d), and prior enhancement statutes, regardless of the remoteness of the felony

convictions used for enhancement. See Ingram v. State, 426 S.W.2d 877, 878 (Tex. Crim.

App. 1968) (upholding the use of a thirteen-year-old felony for enhancement purposes);

Morrison v. State, 336 S.W.2d 173, 174 (Tex. Crim. Ap. 1960) (concluding that the

“question of remoteness” is irrelevant when “the prior conviction is alleged for the purpose

of obtaining an enhanced punishment”); see also Eisenmenger v. State, No. 05-08-

00423-CR, 2009 WL 988658, at *2 (Tex. App.—Dallas Apr. 14, 2009, no pet.) (mem. op.,

not designated for publication) (upholding the use of a twenty-eight-year old felony for

enhancement purposes). Stuckey has offered no reason to deviate from this precedent.

We conclude that § 12.42(d) is not unconstitutional as applied to Stuckey. We overrule

his third issue.



                                             9
                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.


                                                       NORA L. LONGORIA
                                                       Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of March, 2021.




                                               10